Case 8:19-cv-02562-VMC-SPF Document 8 Filed 11/06/19 Page 1 of 8 PagelD 66

b AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT .
F Fhada

wae Mh D'sticro

 

Kona /,/ Sa Aish Fonf

Plaintiff(s)
Vv.

restrain

) Civil Action No. X. 7 26/ Jey A6. Z Ze
Uh) ved / Mus) C Group G) eT al

Defendant(s)

 

SUMMONS IN A CIVIL ACTION

eS sel Bef Jan Group
325 Ligath Aree KM ;
A lawsuit has been filed against you. New Mo Neu WK /00/9- 7 1p?

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The ins must be served on the plaintiff or plaintiffs attorney,

af

whose name and address are: Ky ne sh, + | ‘9 |
PER BED Fan lpn se)

Sa rasta FL 3424 2

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

To: (Defendant's name and address)

CLERK OF COURT

Date: _f-lb77 _ eg Pc.

 

- Signature of Clerk or Deputy Clerk
Case 8:19-cv-02562-VMC-SPF Document 8 Filed 11/06/19 Page 2 of 8 PagelD 67

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

 

© I personally served the summons on the individual at (place)

 

On (date) > Or

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

 

 

3 Or

on (date) ; Or
O Ireturned the summons unexecuted because
(J Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00
I declare under penalty of perjury that this information is true.
Date:

Server’s signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
Case 8:19-cv-02562-VMC-SPF Document 8 Filed 11/06/19 Page 3 of 8 PagelD 68

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

meme mobile Distictet Fl lov’ de

Roll Satish Erp #
“any Civil Action No. a LO Ic v2 S62

)
nivecsal psi _—_
U Gm we M6) al}

Defendant(s)

 

So kir Stewart

Def Jam Gre
aed P fla Nonue

+ Moc 2
A lawsuit has been filed against you. ve Pf Cw DW tc /o O O/ y ~ Sf F2

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer Ih Sa motion oh. ‘sh served on the + or plaintiff's attorney,

whose name and address are: fers ie ay Pant ee /) is veg. se)
Sai 34243

If you fail to respond, judgment by default will Z entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Ist:

Fey IN A CIVIL ACTION
To: (Defendant's name and address)

CLERK OF COURT

Date: _ f- 407 a FOL A

"Signature of Clerk or Deputy Clerk

 
Case 8:19-cv-02562-VMC-SPF Document 8 Filed 11/06/19 Page 4 of 8 PagelD 69

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (Y)

This summons for (name of individual and title, if any)

was received by me on (date)

 

© I personally served the summons on the individual at (place)

 

on (date) ; or

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

 

 

On (date) ; or
© I returned the summons unexecuted because 5 or
0 Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
Case 8:19-cv-02562-VMC-SPF Document 8 Filed 11/06/19 Page 5 of 8 PagelD 70

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

“male Dshicta Flondd
Kora | Sopa Emi F

Pla

Lniversa /

Mhesie np (ine), )

 

 

Civil Action No. ZV , 2 0/ Ge V 2562

JS3S0F

Ne ee ee

ol

 

Defendant(s)
SUMMONS INA De ACTION

To: (Defendant’s name and address) dE sf ;

gest

A lawsuit has been filed against you.

     

He

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or ny yh be served on the plaintiff or plaintiff's attorney,

whose name and address are: 4
Ronald S: fj

Sieh sah Oe 3s

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: i / “G LF oe DQ ie A

OB Signature of Clerk or Deputy Clerk

 
Case 8:19-cv-02562-VMC-SPF Document 8 Filed 11/06/19 Page 6 of 8 PagelD 71

» AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

 

© I personally served the summons on the individual at (place)

 

on (date) 3 Or

0 I left the summons at the individual’s residence or usual place of abode with (name)
__» person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

 

 

On (date) ; or
( I returned the summons unexecuted because ; or
© Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
Case 8:19-cv-02562-VMC-SPF Document 8 Filed 11/06/19 Page 7 of 8 PagelD 72

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 heble Ditnctof Flon da

 

ae

Roa! Satis Emr

 

 

“any | Civil Action No. X: LO Gey 2 5 62

Univesal Music Gi | —
j )
Defendant(s) Ofer

SUMMONS IN A CIVIL ACTION

To: (Defendant's name.and address) rv Ve (SQ / Hic ISCO Gnp
2220 (lorago Avenve

Santa May'cg CA F404 -F SOG

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or se) s attorney,

whose name and address are: Revd L/ Ss J 7 ‘sh ” nt (E
eb 5 38H, Lave Fast
Sa (fo) zB, ie

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

pate: ZF Sr

Signature of Clerk or Deputy Clerk

 
Case 8:19-cv-02562-VMC-SPF Document 8 Filed 11/06/19 Page 8 of 8 PagelID 73

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

 

(I personally served the summons on the individual at (place)

 

on (date) ; or

(I I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

CI served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

 

 

on (date) ; Or
© I returned the summons unexecuted because ; or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:
